859 F.2d 150Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re NORTHERN VIRGINIA LAW SCHOOL, INC., and Alfred Avins,Petitioners.
No. 88-1104.
United States Court of Appeals, Fourth Circuit.
Submitted May 31, 1988.Decided Sept. 15, 1988.

Northern Virginia Law School, Inc., petitioner pro se.
Alfred Avins, petitioner pro se.
Before DONALD RUSSELL, CHAPMAN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
The Northern Virginia Law School, Inc., and Alfred Avins petition this Court for a writ of mandamus reversing Chief Judge Bryan's order transferring their suit against the Southern New England Law School to the United States District Court for the District of Massachusetts.  Because the records in the case have already been forwarded to the District of Massachusetts, this Court has no jurisdiction over petitioners' request.   See In re Sosa, 712 F.2d 1479, 1480 (D.C.Cir.1983);  Roofing & Sheet Metal Services, Inc. v. LaQuinta Motor Inns, 689 F.2d 982, 988-89 n. 10 (11th Cir.1982);  In re Nine Mile Limited, 673 F.2d 242, 243-44 (8th Cir.1982);  15 C. Wright, A. Miller, & E. Cooper, Federal Practice and Procedure:  Jurisdiction 2d Sec. 3846, at 357;  see also Lou v. Belzberg, 834 F.2d 730, 733 (9th Cir.1987) (jurisdiction of transferring court and corresponding appellate court ends once papers are docketed in receiving court), cert. denied, 56 U.S.L.W. 3677 (U.S. April 4, 1988) (No. 87-1430).  We therefore deny the petition for a writ of mandamus and dismiss this action.


2
DISMISSED.